In aproceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated March 11, 1975 and made after a hearing, which removed petitioner as Chief of the Transit Authority Police of the New York City Transit Authority, he appeals from a judgment of the Supreme Court, Kings County, dated May 28, 1975, which (1) granted the cross motion of respondent Metropolitan Transportation Authority to dismiss the complaint as against it, (2) denied the application and (3) dismissed the petition. Judgment affirmed, without costs. Under the facts of this case, we conclude that the punishment of dismissal was not so disproportionate to the offenses charged, and admitted by petitioner, as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Mamaroneck & Scarsdale, 34 NY2d 222, 235; see, also, Matter of Kutchera v New York City Tr. Auth., 37 NY2d 732; Matter of Lederman v New York City Tr. Auth., 35 AD2d 996, mot for lv to app den 28 NY2d 489, mot for lv to reargue den 29 NY2d 749, cert den 405 US 995; Matter of Alfieri v Murphy, 47 AD2d 820). We have considered the other contentions raised by petitioner and found them to be without merit. Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.